NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     MAR 18 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 14-50139

              Plaintiff - Appellee,               D.C. No. 3:13-cr-02247-BEN

    v.
                                                  MEMORANDUM*
 RICARDO FERNANDEZ,

              Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                              Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

         Ricardo Fernandez appeals from the district court’s judgment and challenges

the 96-month sentence imposed following his guilty-plea conviction for

importation of heroin, cocaine, and methamphetamine, in violation of 21 U.S.C.

§§ 952 and 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Fernandez challenges the district court’s denial of a minor-role reduction

under U.S.S.G. § 3B1.2, claiming that the district court incorrectly interpreted and

applied the Guideline in denying the reduction. We review the district court’s

interpretation of the Guidelines de novo, its application of the Guidelines to the

facts of the case for abuse of discretion, and its finding that a defendant is not a

minor participant for clear error. See United States v. Rodriguez-Castro, 641 F.3d
1189, 1192 (9th Cir. 2011). The record reflects that the district court understood

the legal standard, applied it correctly, and properly considered the totality of the

circumstances, when it denied the adjustment. See United States v. Hurtado, 760
F.3d 1065, 1068-69 (9th Cir. 2014). Moreover, because Fernandez was the

registered owner and sole occupant of a vehicle in which a substantial amount of

drugs was discovered, and admitted that he expected to be paid $1,500 for

smuggling the drugs, the district court did not clearly err in holding that he was not

a minor participant. See id.

      AFFIRMED.




                                           2                                    14-50139